Exhibit 10.1

 

CONCEPTUS, INC.

 

ELEVENTH AMENDED AND RESTATED

2001 EQUITY INCENTIVE PLAN

 

2001 Equity Incentive Plan

Adopted by the Board: March 21, 2001

Approved by Stockholders: May 16, 2001

 

Amended and Restated Equity Incentive Plan

Adopted by the Board: March 2002

Approved by Stockholders: May 30, 2002

 

Second Amended and Restated Equity Incentive Plan

Adopted by the Board: April 2003

Approved by Stockholders: June 10, 2003

 

Third Amended and Restated Equity Incentive Plan

Adopted by the Board: March 2004

Approved by Stockholders: June 1, 2004

 

Amendment to Third Amended and Restated Equity Incentive Plan

Adopted by the Board: March 2004

Approved by Stockholders: June 1, 2004

 

Fourth Amended and Restated Equity Incentive Plan

Adopted by the Board: November 30, 2004

 

Fifth Amended and Restated Equity Incentive Plan

Adopted by the Board: January 5, 2005

 

Sixth Amended and Restated Equity Incentive Plan

Adopted by the Board: December 16, 2005

 

Seventh Amended and Restated Equity Incentive Plan

Adopted by the Board: February 10, 2006

 

Eighth Amended and Restated Equity Incentive Plan

Adopted by the Board: April 2006

Approved by Stockholders: June 7, 2006

 

Ninth Amended and Restated Equity Incentive Plan

Adopted by the Board: April 12, 2007

 

Tenth Amended and Restated Equity Incentive Plan

Adopted by the Board: April 28, 2008

Approved by Stockholders: June 4, 2008

 

Eleventh Amended and Restated Equity Incentive Plan

Adopted by the Board: October 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

PURPOSES OF THE PLAN

1

 

 

 

2.

DEFINITIONS

1

 

 

 

3.

STOCK SUBJECT TO THE PLAN

4

 

 

 

4.

ADMINISTRATION OF THE PLAN

5

 

 

 

5.

ELIGIBILITY

6

 

 

 

6.

LIMITATIONS

7

 

 

 

7.

TERM OF PLAN

7

 

 

 

8.

TERM OF AWARDS

7

 

 

 

9.

OPTION EXERCISE PRICE AND CONSIDERATION

8

 

 

 

10.

EXERCISE OF OPTION;

8

 

 

 

11.

NON-TRANSFERABILITY OF OPTIONS AND STOCK PURCHASE RIGHTS

11

 

 

 

12.

GRANTS OF AWARDS TO INDEPENDENT DIRECTORS

11

 

 

 

13.

RESTRICTED STOCK; STOCK PURCHASE RIGHTS

11

 

 

 

14.

RESTRICTED STOCK UNITS

12

 

 

 

15.

STOCK APPRECIATION RIGHTS

13

 

 

 

16.

OTHER AWARDS

14

 

 

 

17.

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR ASSET SALE

14

 

 

 

18.

FULL VALUE AWARD VESTING LIMITATIONS

17

 

 

 

19.

TIME OF GRANTING AWARDS

17

 

 

 

20.

AMENDMENT AND TERMINATION OF THE PLAN

17

 

 

 

21.

STOCKHOLDER APPROVAL

19

 

 

 

22.

INABILITY TO OBTAIN AUTHORITY

19

 

 

 

23.

RESERVATION OF SHARES

19

 

 

 

24.

INVESTMENT INTENT

19

 

 

 

25.

GOVERNING LAW

19

 

i

--------------------------------------------------------------------------------


 

CONCEPTUS, INC.

 

ELEVENTH AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THE CONCEPTUS, INC.
ELEVENTH AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN ARE TO ATTRACT AND
RETAIN THE BEST AVAILABLE PERSONNEL FOR POSITIONS OF SUBSTANTIAL RESPONSIBILITY,
TO PROVIDE ADDITIONAL INCENTIVE TO EMPLOYEES, DIRECTORS AND CONSULTANTS AND TO
PROMOTE THE SUCCESS OF THE COMPANY’S BUSINESS.  OPTIONS GRANTED UNDER THE PLAN
MAY BE INCENTIVE STOCK OPTIONS OR NON-QUALIFIED STOCK OPTIONS, AS DETERMINED BY
THE ADMINISTRATOR AT THE TIME OF GRANT.  OTHER AWARDS MAY ALSO BE GRANTED UNDER
THE PLAN.


 


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


 


(A)           “ACQUISITION” MEANS (I) ANY CONSOLIDATION OR MERGER OF THE COMPANY
WITH OR INTO ANY OTHER CORPORATION OR OTHER ENTITY OR PERSON IN WHICH THE
STOCKHOLDERS OF THE COMPANY PRIOR TO SUCH CONSOLIDATION OR MERGER OWN LESS THAN
FIFTY PERCENT (50%) OF THE COMPANY’S VOTING POWER IMMEDIATELY AFTER SUCH
CONSOLIDATION OR MERGER, EXCLUDING ANY CONSOLIDATION OR MERGER EFFECTED
EXCLUSIVELY TO CHANGE THE DOMICILE OF THE COMPANY; OR (II) A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.


 


(B)           “ADMINISTRATOR” MEANS THE BOARD OR THE COMMITTEE RESPONSIBLE FOR
CONDUCTING THE GENERAL ADMINISTRATION OF THE PLAN, AS APPLICABLE, IN ACCORDANCE
WITH SECTION 4 HEREOF.


 


(C)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY COMPENSATION PLANS UNDER U.S. STATE CORPORATE LAWS,
U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE GRANTED
UNDER THE PLAN.


 


(D)           “AWARD” SHALL MEAN AN OPTION, A RESTRICTED STOCK AWARD, A STOCK
APPRECIATION RIGHT AWARD, A PERFORMANCE SHARE AWARD, A DIVIDEND EQUIVALENTS
AWARD, A STOCK PAYMENT AWARD, A STOCK PURCHASE RIGHT OR A RESTRICTED STOCK UNIT
AWARD GRANTED TO AN ELIGIBLE INDIVIDUAL UNDER THE PLAN.


 


(E)           “AWARD AGREEMENT” MEANS ANY WRITTEN AGREEMENT, CONTRACT, OR OTHER
INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD.


 


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(G)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY
SUCCESSOR STATUTE OR STATUTES THERETO.  REFERENCE TO ANY PARTICULAR CODE SECTION
SHALL INCLUDE ANY SUCCESSOR SECTION.


 


(H)           “COMMITTEE” MEANS A COMMITTEE APPOINTED BY THE BOARD IN ACCORDANCE
WITH SECTION 4 HEREOF.

 

1

--------------------------------------------------------------------------------


 


(I)            “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY, PAR VALUE
$0.003 PER SHARE.


 


(J)            “COMPANY” MEANS CONCEPTUS, INC., A DELAWARE CORPORATION.


 


(K)           “CONSULTANT” MEANS ANY CONSULTANT OR ADVISER IF: (I) THE
CONSULTANT OR ADVISER RENDERS BONA FIDE SERVICES TO THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY; (II) THE SERVICES RENDERED BY THE CONSULTANT OR
ADVISER ARE NOT IN CONNECTION WITH THE OFFER OR SALE OF SECURITIES IN A
CAPITAL-RAISING TRANSACTION AND DO NOT DIRECTLY OR INDIRECTLY PROMOTE OR
MAINTAIN A MARKET FOR THE COMPANY’S SECURITIES; AND (III) THE CONSULTANT OR
ADVISER IS A NATURAL PERSON WHO HAS CONTRACTED DIRECTLY WITH THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY TO RENDER SUCH SERVICES.


 


(L)            “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(M)          “EMPLOYEE” MEANS ANY PERSON, INCLUDING AN OFFICER OR DIRECTOR, WHO
IS AN EMPLOYEE (AS DEFINED IN ACCORDANCE WITH SECTION 3401(C) OF THE CODE) OF
THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY.  A SERVICE PROVIDER
SHALL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF (I) ANY LEAVE OF ABSENCE
APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR
BETWEEN THE COMPANY, ITS PARENT, ANY SUBSIDIARY, OR ANY SUCCESSOR.  FOR PURPOSES
OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY (90) DAYS, UNLESS
REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE OR
CONTRACT.  NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE
COMPANY SHALL BE SUFFICIENT, BY ITSELF, TO CONSTITUTE “EMPLOYMENT” BY THE
COMPANY.


 


(N)           “EQUITY RESTRUCTURING” SHALL MEAN A NON-RECIPROCAL TRANSACTION
BETWEEN THE COMPANY AND ITS STOCKHOLDERS, SUCH AS A STOCK DIVIDEND, STOCK SPLIT,
SPIN-OFF, RIGHTS OFFERING OR RECAPITALIZATION THROUGH A LARGE, NONRECURRING CASH
DIVIDEND, THAT AFFECTS SHARES OF COMMON STOCK (OR OTHER SECURITIES OF THE
COMPANY) OR THE SHARE PRICE OF COMMON STOCK (OR OF OTHER SECURITIES) AND CAUSES
A CHANGE IN THE PER SHARE VALUE OF THE COMMON STOCK UNDERLYING OUTSTANDING
AWARDS.


 


(O)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, OR ANY SUCCESSOR STATUTE OR STATUTES THERETO.  REFERENCE TO ANY
PARTICULAR EXCHANGE ACT SECTION SHALL INCLUDE ANY SUCCESSOR SECTION.


 


(P)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE OF
COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING, WITHOUT LIMITATION, THE NASDAQ GLOBAL
SELECT MARKET, THE NASDAQ GLOBAL MARKET OR THE NASDAQ CAPITAL MARKET, ITS FAIR
MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR A SHARE OF SUCH STOCK (OR THE
CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON
THE DAY OF DETERMINATION (OR THE MOST RECENT DAY ON WHICH SALES WERE REPORTED IF
NONE WERE REPORTED ON SUCH DATE), AS REPORTED IN THE WALL STREET JOURNAL OR SUCH
OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;

 

2

--------------------------------------------------------------------------------


 


(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE
SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR A SHARE OF THE
COMMON STOCK ON THE DAY OF DETERMINATION (OR THE MOST RECENT DAY ON WHICH BID
AND ASKED PRICES WERE REPORTED IF NONE WERE REPORTED ON SUCH DATE); OR


 


(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.


 


(Q)           “FULL VALUE AWARD” MEANS ANY AWARD OTHER THAN AN OPTION OR OTHER
AWARD FOR WHICH THE HOLDER PAYS THE INTRINSIC VALUE (WHETHER DIRECTLY OR BY
FORGOING A RIGHT TO RECEIVE A PAYMENT FROM THE COMPANY).


 


(R)            “HOLDER” MEANS A PERSON WHO HAS BEEN GRANTED OR AWARDED AN AWARD
OR WHO HOLDS SHARES ACQUIRED PURSUANT TO THE EXERCISE OF AN AWARD.


 


(S)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND WHICH
IS DESIGNATED AS AN INCENTIVE STOCK OPTION BY THE ADMINISTRATOR.


 


(T)            “INDEPENDENT DIRECTOR” MEANS A DIRECTOR WHO IS NOT AN EMPLOYEE OF
THE COMPANY.


 


(U)           “INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY” SHALL HAVE THE
MEANING SET FORTH IN SECTION 12.


 


(V)           “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION (OR PORTION THEREOF)
THAT IS NOT DESIGNATED AS AN INCENTIVE STOCK OPTION BY THE ADMINISTRATOR, OR
WHICH IS DESIGNATED AS AN INCENTIVE STOCK OPTION BY THE ADMINISTRATOR BUT FAILS
TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE
CODE.


 


(W)          “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 


(X)            “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


 


(Y)           “OPTION AGREEMENT” MEANS A WRITTEN AGREEMENT BETWEEN THE COMPANY
AND A HOLDER EVIDENCING THE TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION GRANT. 
THE OPTION AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.


 


(Z)            “PARENT” MEANS ANY CORPORATION, WHETHER NOW OR HEREAFTER EXISTING
(OTHER THAN THE COMPANY), IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE
COMPANY IF EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE
UNBROKEN CHAIN OWNS STOCK POSSESSING MORE THAN FIFTY PERCENT OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS
IN SUCH CHAIN.

 

3

--------------------------------------------------------------------------------


 


(AA)         “PERFORMANCE SHARE” MEANS A RIGHT GRANTED TO A HOLDER PURSUANT TO
SECTION 16, TO RECEIVE CASH, STOCK, OR OTHER AWARDS, THE PAYMENT OF WHICH IS
CONTINGENT UPON ACHIEVING CERTAIN PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE.


 


(BB)         “PLAN” MEANS THE CONCEPTUS, INC. ELEVENTH AMENDED AND RESTATED 2001
EQUITY INCENTIVE PLAN.


 


(CC)         “RESTRICTED STOCK” MEANS SHARES (I) ACQUIRED PURSUANT TO THE
EXERCISE OF AN UNVESTED OPTION IN ACCORDANCE WITH SECTION 10(H) BELOW OR
PURSUANT TO A STOCK PURCHASE RIGHT GRANTED UNDER SECTION 13 BELOW OR (II) ISSUED
PURSUANT TO A RESTRICTED STOCK AWARD UNDER SECTION 13 BELOW.


 


(DD)         “RESTRICTED STOCK UNIT” MEANS A RIGHT TO RECEIVE A SPECIFIED NUMBER
OF SHARES OF COMMON STOCK DURING SPECIFIED TIME PERIODS PURSUANT TO SECTION 14.


 


(EE)         “RULE 16B-3” MEANS THAT CERTAIN RULE 16B-3 UNDER THE EXCHANGE ACT,
AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME.


 


(FF)           “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY SUCCESSOR STATUTE OR STATUTES THERETO.  REFERENCE TO ANY PARTICULAR
SECURITIES ACT SECTION SHALL INCLUDE ANY SUCCESSOR SECTION.


 


(GG)         “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


 


(HH)         “SHARE” MEANS A SHARE OF COMMON STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 17 BELOW.


 


(II)           “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A RIGHT GRANTED
PURSUANT TO SECTION 15 TO RECEIVE A PAYMENT EQUAL TO THE EXCESS OF THE FAIR
MARKET VALUE OF A SPECIFIED NUMBER OF SHARES OF COMMON STOCK ON THE DATE THE SAR
IS EXERCISED OVER THE FAIR MARKET VALUE ON THE DATE THE SAR WAS GRANTED AS SET
FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


(JJ)           “STOCK PAYMENT” MEANS (A) A PAYMENT IN THE FORM OF SHARES, OR
(B) AN OPTION OR OTHER RIGHT TO PURCHASE SHARES, AS PART OF ANY BONUS, DEFERRED
COMPENSATION OR OTHER ARRANGEMENT, MADE IN LIEU OF ALL OR ANY PORTION OF THE
COMPENSATION, GRANTED PURSUANT TO SECTION 16.


 


(KK)         “STOCK PURCHASE RIGHT” MEANS A RIGHT TO PURCHASE COMMON STOCK
PURSUANT TO SECTION 13 BELOW.


 


(LL)           “SUBSIDIARY” MEANS ANY CORPORATION, WHETHER NOW OR HEREAFTER
EXISTING (OTHER THAN THE COMPANY), IN AN UNBROKEN CHAIN OF CORPORATIONS
BEGINNING WITH THE COMPANY IF EACH OF THE CORPORATIONS OTHER THAN THE LAST
CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK POSSESSING MORE THAN FIFTY PERCENT
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.


 


3.             STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF
SECTION 17 OF THE PLAN, THE SHARES OF STOCK SUBJECT TO AWARDS SHALL BE COMMON
STOCK, INITIALLY SHARES OF THE COMPANY’S

 

4

--------------------------------------------------------------------------------


 

Common Stock, par value $0.003 per share.  Subject to the provisions of
Section 17 of the Plan, the maximum aggregate number of Shares which may be
issued or transferred pursuant to Awards under the Plan is 5,500,000 Shares. 
Shares issued pursuant to an Award may be authorized but unissued, or reacquired
Common Stock.  To the extent that an Award terminates, expires, or lapses for
any reason, any Shares subject to the Award shall again be available for the
grant of an Award pursuant to the Plan.  If Shares of Restricted Stock are
repurchased by the Company at their original purchase price, if any, such Shares
shall become available for future grant under the Plan.  Notwithstanding the
provisions of this Section 3, no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an Incentive Stock Option under Section 422 of the Code, and the following
Shares shall not be added back to the shares authorized for grant under this
Section 3:  (i) Shares tendered by the Holder or withheld by the Company in
payment of the exercise price of an Option, (ii) Shares tendered by the Holder
or withheld by the Company to satisfy any tax withholding obligation with
respect to an Award, and (iii) Shares that were subject to a stock-settled Stock
Appreciation Right and were not issued upon the net settlement or net exercise
of such Stock Appreciation Right.  Notwithstanding anything herein to the
contrary, no more than fifty percent (50%) of the Shares available for issuance
hereunder immediately following the stockholder meeting held on June 4, 2008 may
be issued in the form of Full Value Awards following such date.


 


4.             ADMINISTRATION OF THE PLAN.


 


(A)           ADMINISTRATOR.  EITHER THE BOARD OR A COMMITTEE OF THE BOARD
DELEGATED ADMINISTRATIVE AUTHORITY HEREUNDER SHALL ADMINISTER THE PLAN AND, IN
THE CASE OF A COMMITTEE, THE COMMITTEE SHALL CONSIST SOLELY OF TWO OR MORE
INDEPENDENT DIRECTORS EACH OF WHOM IS BOTH AN “OUTSIDE DIRECTOR,” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE, AND A “NON-EMPLOYEE DIRECTOR” WITHIN THE
MEANING OF RULE 16B-3.  WITHIN THE SCOPE OF SUCH AUTHORITY, THE BOARD OR THE
COMMITTEE MAY (I) DELEGATE TO A COMMITTEE OF ONE OR MORE MEMBERS OF THE BOARD
WHO ARE NOT INDEPENDENT DIRECTORS THE AUTHORITY TO GRANT AWARDS UNDER THE PLAN
TO ELIGIBLE PERSONS WHO ARE EITHER (1) NOT THEN “COVERED EMPLOYEES,” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE AND ARE NOT EXPECTED TO BE “COVERED
EMPLOYEES” AT THE TIME OF RECOGNITION OF INCOME RESULTING FROM SUCH AWARD OR
(2) NOT PERSONS WITH RESPECT TO WHOM THE COMPANY WISHES TO COMPLY WITH
SECTION 162(M) OF THE CODE AND/OR (II) DELEGATE TO A COMMITTEE OF ONE OR MORE
MEMBERS OF THE BOARD WHO ARE NOT “NON-EMPLOYEE DIRECTORS,” WITHIN THE MEANING OF
RULE 16B-3, THE AUTHORITY TO GRANT AWARDS UNDER THE PLAN TO ELIGIBLE PERSONS WHO
ARE NOT THEN SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.  THE BOARD MAY ABOLISH
THE COMMITTEE AT ANY TIME AND REVEST IN THE BOARD THE ADMINISTRATION OF THE
PLAN.  APPOINTMENT OF COMMITTEE MEMBERS SHALL BE EFFECTIVE UPON ACCEPTANCE OF
APPOINTMENT. COMMITTEE MEMBERS MAY RESIGN AT ANY TIME BY DELIVERING WRITTEN
NOTICE TO THE BOARD.  VACANCIES IN THE COMMITTEE MAY BE FILLED ONLY BY THE
BOARD.


 


(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN AND THE SPECIFIC DUTIES DELEGATED BY THE BOARD TO SUCH COMMITTEE, AND
SUBJECT TO THE APPROVAL OF ANY RELEVANT AUTHORITIES, THE ADMINISTRATOR SHALL
HAVE THE AUTHORITY IN ITS SOLE DISCRETION:


 


(I)            TO DETERMINE THE FAIR MARKET VALUE;

 

5

--------------------------------------------------------------------------------


 


(II)           TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY FROM TIME TO
TIME BE GRANTED HEREUNDER;


 


(III)          TO DETERMINE THE NUMBER OF SHARES TO BE COVERED BY EACH SUCH
AWARD GRANTED HEREUNDER;


 


(IV)          TO APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;


 


(V)           SUBJECT TO SECTION 18 OF THE PLAN, TO DETERMINE THE TERMS AND
CONDITIONS OF ANY AWARD GRANTED HEREUNDER (SUCH TERMS AND CONDITIONS INCLUDE,
BUT ARE NOT LIMITED TO, THE EXERCISE PRICE, THE TIME OR TIMES WHEN AWARDS MAY
VEST OR BE EXERCISED (WHICH MAY BE BASED ON PERFORMANCE CRITERIA), ANY VESTING
ACCELERATION OR WAIVER OF FORFEITURE RESTRICTIONS, AND ANY RESTRICTION OR
LIMITATION REGARDING ANY AWARD OR THE COMMON STOCK RELATING THERETO, BASED IN
EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL
DETERMINE);


 


(VI)          TO DETERMINE WHETHER TO OFFER TO BUYOUT A PREVIOUSLY GRANTED
OPTION AS PROVIDED IN SUBSECTION 10(I) AND TO DETERMINE THE TERMS AND CONDITIONS
OF SUCH OFFER AND BUYOUT (INCLUDING WHETHER PAYMENT IS TO BE MADE IN CASH OR
SHARES);


 


(VII)         TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR
THE PURPOSE OF QUALIFYING FOR PREFERRED TAX TREATMENT UNDER FOREIGN TAX LAWS;


 


(VIII)        TO ALLOW HOLDERS TO SATISFY WITHHOLDING TAX OBLIGATIONS BY
ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED PURSUANT TO
AN AWARD THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM
AMOUNT REQUIRED TO BE WITHHELD BASED ON THE STATUTORY WITHHOLDING RATES FOR
FEDERAL AND STATE TAX PURPOSES THAT APPLY TO SUPPLEMENTAL TAXABLE INCOME.  THE
FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE
THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY
HOLDERS TO HAVE SHARES WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM AND
UNDER SUCH CONDITIONS AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


 


(IX)           SUBJECT TO SECTION 18, TO AMEND THE PLAN OR ANY AWARD GRANTED
UNDER THE PLAN AS PROVIDED IN SECTION 21; AND


 


(X)            TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS
GRANTED PURSUANT TO THE PLAN AND TO EXERCISE SUCH POWERS AND PERFORM SUCH ACTS
AS THE ADMINISTRATOR DEEMS NECESSARY OR DESIRABLE TO PROMOTE THE BEST INTERESTS
OF THE COMPANY WHICH ARE NOT IN CONFLICT WITH THE PROVISIONS OF THE PLAN.


 


(C)           EFFECT OF ADMINISTRATOR’S DECISION.  ALL DECISIONS, DETERMINATIONS
AND INTERPRETATIONS OF THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL
HOLDERS.


 


5.             ELIGIBILITY.  AWARDS OTHER THAN INCENTIVE STOCK OPTIONS MAY BE
GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO
EMPLOYEES.  IF OTHERWISE ELIGIBLE, A SERVICE PROVIDER WHO HAS BEEN GRANTED AN
AWARD MAY BE GRANTED ADDITIONAL AWARDS.  EACH

 

6

--------------------------------------------------------------------------------


 

Independent Director shall be eligible to be granted Awards pursuant to the
Independent Director Equity Compensation Policy described in Section 12.


 


6.             LIMITATIONS.


 


(A)           EACH OPTION SHALL BE DESIGNATED BY THE ADMINISTRATOR IN THE OPTION
AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION. 
HOWEVER, NOTWITHSTANDING SUCH DESIGNATIONS, TO THE EXTENT THAT THE AGGREGATE
FAIR MARKET VALUE OF SHARES SUBJECT TO A HOLDER’S INCENTIVE STOCK OPTIONS AND
OTHER INCENTIVE STOCK OPTIONS GRANTED BY THE COMPANY, ANY PARENT OR SUBSIDIARY,
WHICH BECOME EXERCISABLE FOR THE FIRST TIME DURING ANY CALENDAR YEAR (UNDER ALL
PLANS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000, SUCH EXCESS
OPTIONS OR OTHER OPTIONS SHALL BE TREATED AS NON-QUALIFIED STOCK OPTIONS.


 

For purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the time of grant.

 


(B)           NEITHER THE PLAN NOR ANY AWARD SHALL CONFER UPON A HOLDER ANY
RIGHT WITH RESPECT TO CONTINUING THE HOLDER’S EMPLOYMENT OR CONSULTING
RELATIONSHIP WITH THE COMPANY, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE
HOLDER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE SUCH EMPLOYMENT OR CONSULTING
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(C)           THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO ONE
OR MORE AWARDS THAT MAY BE GRANTED TO ANY ONE SERVICE PROVIDER DURING A CALENDAR
YEAR SHALL BE 800,000.  NOTWITHSTANDING THE FOREGOING, THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK WITH RESPECT TO ONE OR MORE FULL VALUE AWARDS THAT MAY BE
GRANTED TO ANY ONE SERVICE PROVIDER DURING A CALENDAR YEAR SHALL BE 300,000. 
THE LIMITATIONS IN THIS SECTION 6(C) SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 17.  FOR PURPOSES OF THIS SECTION 6(C), IF AN OPTION IS CANCELED IN THE
SAME CALENDAR YEAR IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION
DESCRIBED IN SECTION 17), THE CANCELED OPTION WILL BE COUNTED AGAINST THE LIMIT
SET FORTH IN THIS SECTION 6(C).  FOR THIS PURPOSE, IF THE EXERCISE PRICE OF AN
OPTION IS REDUCED, THE TRANSACTION SHALL BE TREATED AS A CANCELLATION OF THE
OPTION AND THE GRANT OF A NEW OPTION.


 


7.             TERM OF PLAN.  THE PLAN BECAME EFFECTIVE UPON ITS INITIAL
ADOPTION BY THE BOARD ON MARCH 21, 2001 AND SHALL CONTINUE IN EFFECT UNTIL IT IS
TERMINATED UNDER SECTION 21 OF THE PLAN.  NO AWARDS MAY BE ISSUED UNDER THE PLAN
AFTER MARCH 21, 2011, THE TENTH (10TH) ANNIVERSARY OF THE DATE UPON WHICH THE
PLAN WAS INITIALLY ADOPTED BY THE BOARD.


 


8.             TERM OF AWARDS.  THE TERM OF EACH AWARD SHALL BE STATED IN THE
AWARD AGREEMENT; PROVIDED, HOWEVER, THAT THE TERM SHALL BE NO MORE THAN TEN
(10) YEARS FROM THE DATE OF GRANT THEREOF.  IN THE CASE OF AN INCENTIVE STOCK
OPTION GRANTED TO A HOLDER WHO, AT THE TIME THE OPTION IS GRANTED, OWNS (OR IS
TREATED AS OWNING UNDER CODE SECTION 424) STOCK REPRESENTING MORE THAN TEN
PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY, THE TERM OF THE OPTION SHALL BE FIVE (5) YEARS FROM THE
DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE OPTION AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


9.             OPTION EXERCISE PRICE AND CONSIDERATION.


 

(a)           The per share exercise price for the Shares to be issued upon
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:

 


(I)            IN THE CASE OF AN INCENTIVE STOCK OPTION


 

(A)          GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF GRANT OF SUCH OPTION,
OWNS (OR IS TREATED AS OWNING UNDER CODE SECTION 424) STOCK REPRESENTING MORE
THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY, THE PER SHARE EXERCISE PRICE SHALL BE NO
LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT.

 

(B)           GRANTED TO ANY OTHER EMPLOYEE, THE PER SHARE EXERCISE PRICE SHALL
BE NO LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT.

 


(II)           IN THE CASE OF A NON-QUALIFIED STOCK OPTION, THE PER SHARE
EXERCISE PRICE SHALL BE NO LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT.


 


(B)           THE CONSIDERATION TO BE PAID FOR THE SHARES TO BE ISSUED UPON
EXERCISE OF AN OPTION, INCLUDING THE METHOD OF PAYMENT, SHALL BE DETERMINED BY
THE ADMINISTRATOR.  SUCH CONSIDERATION MAY CONSIST OF (1) CASH, (2) CHECK,
(3) WITH THE CONSENT OF THE ADMINISTRATOR, OTHER SHARES WHICH (X) IN THE CASE OF
SHARES ACQUIRED FROM THE COMPANY, HAVE BEEN OWNED BY THE HOLDER FOR MORE THAN
SIX (6) MONTHS ON THE DATE OF SURRENDER, AND (Y) HAVE A FAIR MARKET VALUE ON THE
DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO
WHICH SUCH OPTION SHALL BE EXERCISED, (4) WITH THE CONSENT OF THE ADMINISTRATOR,
SURRENDERED SHARES THEN ISSUABLE UPON EXERCISE OF THE OPTION HAVING A FAIR
MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE AGGREGATE EXERCISE PRICE OF
THE OPTION OR EXERCISED PORTION THEREOF, (5) PROPERTY OF ANY KIND WHICH
CONSTITUTES GOOD AND VALUABLE CONSIDERATION (6) WITH THE CONSENT OF THE
ADMINISTRATOR, DELIVERY OF A NOTICE THAT THE HOLDER HAS PLACED A MARKET SELL
ORDER WITH A BROKER WITH RESPECT TO SHARES THEN ISSUABLE UPON EXERCISE OF THE
OPTIONS AND THAT THE BROKER HAS BEEN DIRECTED TO PAY A SUFFICIENT PORTION OF THE
NET PROCEEDS OF THE SALE TO THE COMPANY IN SATISFACTION OF THE OPTION EXERCISE
PRICE, PROVIDED, THAT PAYMENT OF SUCH PROCEEDS IS THEN MADE TO THE COMPANY UPON
SETTLEMENT OF SUCH SALE, OR (7) WITH THE CONSENT OF THE ADMINISTRATOR, ANY
COMBINATION OF THE FOREGOING METHODS OF PAYMENT.


 


10.           EXERCISE OF OPTION;  VESTING; FRACTIONAL EXERCISES.  OPTIONS
GRANTED HEREUNDER SHALL BE VESTED AND EXERCISABLE ACCORDING TO THE TERMS HEREOF
AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND
SET FORTH IN THE OPTION AGREEMENT.  AN OPTION MAY NOT BE EXERCISED FOR A
FRACTION OF A SHARE.


 

(a)           All Options shall be subject to such additional terms and
conditions as determined by the Administrator and shall be evidenced by a
written Option Agreement.  In the event that the exercise price of an Option is
intended to be below the Fair Market Value per Share on the date of grant, such
Option Agreement may also include limitations regarding the

 

8

--------------------------------------------------------------------------------


 

exercise of such Option and may provide that such exercise is subject to certain
terms and restrictions, including but not limited to, an election, by specified
date, of the Holder, regarding such Option, to the extent such terms and
restrictions are required so as not cause the Option or the shares of Common
Stock issuable pursuant to the exercise of such Option to be includable in the
gross income of the Holder under Section 409A of the Code prior to such times or
occurrence of such events, as permitted by the Code and the regulations and
other guidance thereunder (including, without limitation, Section 409A of the
Code, and the regulations and other guidance issued by the Secretary of the
Treasury thereunder).

 


(B)           DELIVERIES UPON EXERCISE.  ALL OR A PORTION OF AN EXERCISABLE
OPTION SHALL BE DEEMED EXERCISED UPON DELIVERY OF ALL OF THE FOLLOWING TO THE
SECRETARY OF THE COMPANY OR HIS OR HER OFFICE:


 


(I)            A WRITTEN OR ELECTRONIC NOTICE COMPLYING WITH THE APPLICABLE
RULES ESTABLISHED BY THE ADMINISTRATOR STATING THAT THE OPTION, OR A PORTION
THEREOF, IS EXERCISED.  THE NOTICE SHALL BE SIGNED BY THE HOLDER OR OTHER PERSON
THEN ENTITLED TO EXERCISE THE OPTION OR SUCH PORTION OF THE OPTION;


 


(II)           SUCH REPRESENTATIONS AND DOCUMENTS AS THE ADMINISTRATOR, IN ITS
SOLE DISCRETION, DEEMS NECESSARY OR ADVISABLE TO EFFECT COMPLIANCE WITH
APPLICABLE LAWS.  THE ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, ALSO TAKE
WHATEVER ADDITIONAL ACTIONS IT DEEMS APPROPRIATE TO EFFECT SUCH COMPLIANCE,
INCLUDING, WITHOUT LIMITATION, PLACING LEGENDS ON SHARE CERTIFICATES AND ISSUING
STOP TRANSFER NOTICES TO AGENTS AND REGISTRARS;


 


(III)          UPON THE EXERCISE OF ALL OR A PORTION OF AN UNVESTED OPTION
PURSUANT TO SECTION 10(H), A RESTRICTED STOCK PURCHASE AGREEMENT IN A FORM
DETERMINED BY THE ADMINISTRATOR AND SIGNED BY THE HOLDER OR OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR SUCH PORTION OF THE OPTION; AND


 


(IV)          IN THE EVENT THAT THE OPTION SHALL BE EXERCISED PURSUANT TO
SECTION 10(F) BY ANY PERSON OR PERSONS OTHER THAN THE HOLDER, APPROPRIATE PROOF
OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE OPTION.


 


(C)           CONDITIONS TO DELIVERY OF SHARE CERTIFICATES.  THE COMPANY SHALL
NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR SHARES
PURCHASED UPON THE EXERCISE OF ANY OPTION OR PORTION THEREOF PRIOR TO
FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:


 


(I)            THE ADMISSION OF SUCH SHARES TO LISTING ON ALL STOCK EXCHANGES ON
WHICH SUCH CLASS OF STOCK IS THEN LISTED;


 


(II)           THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW, OR UNDER THE RULINGS OR REGULATIONS OF
THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER GOVERNMENTAL REGULATORY BODY
WHICH THE ADMINISTRATOR SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY OR
ADVISABLE;


 


(III)          THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE
OR FEDERAL GOVERNMENTAL AGENCY WHICH THE ADMINISTRATOR SHALL, IN ITS SOLE
DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE;

 

9

--------------------------------------------------------------------------------


 


(IV)          THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE EXERCISE
OF THE OPTION AS THE ADMINISTRATOR MAY ESTABLISH FROM TIME TO TIME FOR REASONS
OF ADMINISTRATIVE CONVENIENCE; AND


 


(V)           THE RECEIPT BY THE COMPANY OF FULL PAYMENT FOR SUCH SHARES,
INCLUDING PAYMENT OF ANY APPLICABLE WITHHOLDING TAX, WHICH IN THE SOLE
DISCRETION OF THE ADMINISTRATOR MAY BE IN THE FORM OF CONSIDERATION USED BY THE
HOLDER TO PAY FOR SUCH SHARES UNDER SECTION 9(B).


 


(D)           TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF A HOLDER
CEASES TO BE A SERVICE PROVIDER OTHER THAN BY REASON OF THE HOLDER’S DISABILITY
OR DEATH, SUCH HOLDER MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME
AS IS SPECIFIED IN THE OPTION AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED
ON THE DATE OF TERMINATION.  IN THE ABSENCE OF A SPECIFIED TIME IN THE OPTION
AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR THREE (3) MONTHS FOLLOWING
THE HOLDER’S TERMINATION.  IF, ON THE DATE OF TERMINATION, THE HOLDER IS NOT
VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION IMMEDIATELY CEASE TO BE ISSUABLE UNDER THE OPTION AND
SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.  IF, AFTER
TERMINATION, THE HOLDER DOES NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME
PERIOD SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY
SUCH OPTION SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.


 


(E)           DISABILITY OF HOLDER.  IF A HOLDER CEASES TO BE A SERVICE PROVIDER
AS A RESULT OF THE HOLDER’S DISABILITY, THE HOLDER MAY EXERCISE HIS OR HER
OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE OPTION AGREEMENT TO THE
EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION.  IN THE ABSENCE OF A
SPECIFIED TIME IN THE OPTION AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR
TWELVE (12) MONTHS FOLLOWING THE HOLDER’S TERMINATION.  IF SUCH DISABILITY IS
NOT A “DISABILITY” AS SUCH TERM IS DEFINED IN SECTION 22(E)(3) OF THE CODE, IN
THE CASE OF AN INCENTIVE STOCK OPTION SUCH INCENTIVE STOCK OPTION SHALL
AUTOMATICALLY CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND SHALL BE
TREATED FOR TAX PURPOSES AS A NON-QUALIFIED STOCK OPTION FROM AND AFTER THE DAY
WHICH IS THREE (3) MONTHS AND ONE (1) DAY FOLLOWING SUCH TERMINATION.  IF, ON
THE DATE OF TERMINATION, THE HOLDER IS NOT VESTED AS TO HIS OR HER ENTIRE
OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION SHALL
IMMEDIATELY CEASE TO BE ISSUABLE UNDER THE OPTION AND SHALL AGAIN BECOME
AVAILABLE FOR ISSUANCE UNDER THE PLAN.  IF, AFTER TERMINATION, THE HOLDER DOES
NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION
SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL AGAIN BECOME
AVAILABLE FOR ISSUANCE UNDER THE PLAN.


 


(F)            DEATH OF HOLDER.  IF A HOLDER DIES WHILE A SERVICE PROVIDER, THE
OPTION MAY BE EXERCISED WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE OPTION
AGREEMENT, BY THE HOLDER’S ESTATE OR BY A PERSON WHO ACQUIRES THE RIGHT TO
EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT THAT THE
OPTION IS VESTED ON THE DATE OF DEATH.  IN THE ABSENCE OF A SPECIFIED TIME IN
THE OPTION AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS
FOLLOWING THE HOLDER’S TERMINATION.  IF, AT THE TIME OF DEATH, THE HOLDER IS NOT
VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION SHALL IMMEDIATELY CEASE TO BE ISSUABLE UNDER THE OPTION
AND SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.  THE OPTION MAY BE
EXERCISED BY THE EXECUTOR OR ADMINISTRATOR OF THE HOLDER’S ESTATE OR, IF NONE,
BY THE PERSON(S) ENTITLED TO EXERCISE THE OPTION UNDER THE HOLDER’S WILL OR THE
LAWS OF DESCENT OR DISTRIBUTION.  IF THE OPTION IS NOT SO EXERCISED WITHIN THE
TIME SPECIFIED HEREIN,

 

10

--------------------------------------------------------------------------------


 

the Option shall terminate, and the Shares covered by such Option shall again
become available for issuance under the Plan.


 


(G)           REGULATORY EXTENSION.  A HOLDER’S OPTION AGREEMENT MAY PROVIDE
THAT IF THE EXERCISE OF THE OPTION FOLLOWING THE TERMINATION OF THE HOLDER’S
STATUS AS A SERVICE PROVIDER (OTHER THAN UPON THE HOLDER’S DEATH OR DISABILITY)
WOULD BE PROHIBITED AT ANY TIME SOLELY BECAUSE THE ISSUANCE OF SHARES WOULD
VIOLATE THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT, THEN THE OPTION
SHALL TERMINATE ON THE EARLIER OF (I) THE EXPIRATION OF THE TERM OF THE OPTION
SET FORTH IN SECTION 8 OR (II) THE EXPIRATION OF A PERIOD OF THREE (3) MONTHS
AFTER THE TERMINATION OF THE HOLDER’S STATUS AS A SERVICE PROVIDER DURING WHICH
THE EXERCISE OF THE OPTION WOULD NOT BE IN VIOLATION OF SUCH REGISTRATION
REQUIREMENTS.


 


(H)           EARLY EXERCISABILITY.  THE ADMINISTRATOR MAY PROVIDE IN THE TERMS
OF A HOLDER’S OPTION AGREEMENT THAT THE HOLDER MAY, AT ANY TIME BEFORE THE
HOLDER’S STATUS AS A SERVICE PROVIDER TERMINATES, EXERCISE THE OPTION IN WHOLE
OR IN PART PRIOR TO THE FULL VESTING OF THE OPTION; PROVIDED, HOWEVER, THAT
SHARES ACQUIRED UPON EXERCISE OF AN OPTION WHICH HAS NOT FULLY VESTED MAY BE
SUBJECT TO ANY FORFEITURE, TRANSFER OR OTHER RESTRICTIONS AS THE ADMINISTRATOR
MAY DETERMINE IN ITS SOLE DISCRETION.


 


(I)            BUYOUT PROVISIONS.  ABSENT THE APPROVAL OF THE STOCKHOLDERS OF
THE COMPANY, THE ADMINISTRATOR SHALL NOT OFFER TO BUYOUT FOR A PAYMENT IN CASH
OR SHARES, AN OPTION PREVIOUSLY GRANTED.


 


11.           NON-TRANSFERABILITY OF AWARDS.  AWARDS MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE
LIFETIME OF THE HOLDER, ONLY BY THE HOLDER.


 


12.           GRANTS OF AWARDS TO INDEPENDENT DIRECTORS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE GRANT OF ANY AWARD TO AN INDEPENDENT
DIRECTOR SHALL BE MADE BY THE BOARD PURSUANT TO A WRITTEN POLICY OR PROGRAM
WHICH MAY BE RECOMMENDED BY A COMMITTEE OF THE BOARD AND APPROVED BY THE BOARD
(THE “INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY”) IN ITS DISCRETION.  THE
INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY SHALL SET FORTH THE TYPE OF
AWARD(S) TO BE GRANTED TO INDEPENDENT DIRECTORS, THE NUMBER OF SHARES TO BE
SUBJECT TO INDEPENDENT DIRECTOR AWARDS, THE CONDITIONS ON WHICH SUCH AWARDS
SHALL BE GRANTED, BECOME EXERCISABLE AND/OR PAYABLE AND EXPIRE, AND SUCH OTHER
TERMS AND CONDITIONS AS MAY BE SET FORTH IN THE INDEPENDENT DIRECTOR EQUITY
COMPENSATION POLICY AND DETERMINED BY THE BOARD IN ITS DISCRETION.


 


13.           RESTRICTED STOCK; STOCK PURCHASE RIGHTS.


 


(A)           RESTRICTED STOCK; RIGHTS TO PURCHASE.  RESTRICTED STOCK AND/OR
STOCK PURCHASE RIGHTS MAY BE ISSUED EITHER ALONE, IN ADDITION TO, OR IN TANDEM
WITH OPTIONS GRANTED UNDER THE PLAN AND/OR CASH AWARDS MADE OUTSIDE OF THE
PLAN.  AFTER THE ADMINISTRATOR DETERMINES THAT IT WILL OFFER RESTRICTED STOCK OR
STOCK PURCHASE RIGHTS UNDER THE PLAN, IT SHALL ADVISE THE OFFEREE IN WRITING OF
THE TERMS, CONDITIONS AND RESTRICTIONS RELATED TO THE OFFER, INCLUDING THE
NUMBER OF SHARES THAT SUCH PERSON SHALL BE ENTITLED TO PURCHASE, THE PRICE TO BE
PAID, IF ANY, AND

 

11

--------------------------------------------------------------------------------


 

the time within which such person must accept such offer.  The offer shall be
accepted by execution of a Restricted Stock purchase agreement in the form
determined by the Administrator.


 


(B)           REPURCHASE RIGHT; FORFEITURE.  UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL GRANT THE COMPANY THE
RIGHT TO REPURCHASE SHARES ACQUIRED UPON EXERCISE OF A STOCK PURCHASE RIGHT OR
PROVIDE FOR THE FORFEITURE OF SHARES ACQUIRED PURSUANT TO A RESTRICTED STOCK
AWARD UPON THE TERMINATION OF THE PURCHASER’S STATUS AS A SERVICE PROVIDER FOR
ANY REASON.  THE PURCHASE PRICE FOR SHARES REPURCHASED BY THE COMPANY PURSUANT
TO SUCH REPURCHASE RIGHT, IF ANY, AND, SUBJECT TO SECTION 18, THE RATE AT WHICH
SUCH REPURCHASE RIGHT OR ANY FORFEITURE PROVISION SHALL LAPSE SHALL BE
DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, AND SHALL BE SET FORTH
IN THE RESTRICTED STOCK PURCHASE AGREEMENT.


 


(C)           OTHER PROVISIONS.  THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL
CONTAIN SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT INCONSISTENT WITH THE
PLAN AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


 


(D)           RIGHTS AS A SHAREHOLDER.  ONCE THE STOCK PURCHASE RIGHT IS
EXERCISED OR THE RESTRICTED STOCK IS ISSUED, THE PURCHASER SHALL HAVE RIGHTS
EQUIVALENT TO THOSE OF A SHAREHOLDER AND SHALL BE A SHAREHOLDER WHEN HIS OR HER
PURCHASE OR AWARD IS ENTERED UPON THE RECORDS OF THE DULY AUTHORIZED TRANSFER
AGENT OF THE COMPANY.  NO ADJUSTMENT SHALL BE MADE FOR A DIVIDEND OR OTHER RIGHT
FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE STOCK PURCHASE RIGHT IS
EXERCISED OR RESTRICTED STOCK IS AWARDED, EXCEPT AS PROVIDED IN SECTION 17 OF
THE PLAN.


 


14.           RESTRICTED STOCK UNITS.


 

Any Service Provider selected by the Administrator may be granted an award of
Restricted Stock Units in the manner determined from time to time by the
Administrator.

 


(A)           SUBJECT TO SECTION 18, THE VESTING OF RESTRICTED STOCK UNITS SHALL
BE DETERMINED BY THE ADMINISTRATOR AND MAY BE LINKED TO SPECIFIC PERFORMANCE
CRITERIA DETERMINED TO BE APPROPRIATE BY THE ADMINISTRATOR, IN EACH CASE ON A
SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
ADMINISTRATOR.  COMMON STOCK UNDERLYING A RESTRICTED STOCK UNIT AWARD WILL NOT
BE ISSUED UNTIL THE RESTRICTED STOCK UNIT AWARD HAS VESTED, PURSUANT TO A
VESTING SCHEDULE OR PERFORMANCE CRITERIA SET BY THE ADMINISTRATOR.


 


(B)           UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR, A HOLDER AWARDED
RESTRICTED STOCK UNITS SHALL HAVE NO RIGHTS AS A COMPANY STOCKHOLDER WITH
RESPECT TO SUCH RESTRICTED STOCK UNITS UNTIL SUCH TIME AS THE RESTRICTED STOCK
UNITS HAVE VESTED AND THE COMMON STOCK UNDERLYING THE RESTRICTED STOCK UNITS HAS
BEEN ISSUED.


 


(C)           ALL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO SUCH ADDITIONAL
TERMS AND CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SHALL BE EVIDENCED
BY A WRITTEN AWARD AGREEMENT.  SUCH AWARD AGREEMENT MAY ALSO INCLUDE LIMITATIONS
REGARDING THE DISTRIBUTION OF PAYMENTS DUE PURSUANT TO SUCH RESTRICTED STOCK
UNITS AND MAY PROVIDE THAT SUCH PAYMENTS ARE SUBJECT TO AN ELECTION, BY A
CERTAIN DATE, OF THE HOLDER TO WHOM SUCH PAYMENT IS TO BE AWARDED, TO THE EXTENT
SUCH LIMITATIONS AND ELECTIONS ARE REQUIRED SO AS NOT CAUSE ANY RESTRICTED STOCK
UNIT AWARD OR THE SHARES OF COMMON STOCK OR CASH ISSUABLE PURSUANT TO ANY
RESTRICTED STOCK UNIT

 

12

--------------------------------------------------------------------------------


 

Award (or other amounts issuable or distributable) to be includable in the gross
income of the Holder under Section 409A of the Code prior to such times or
occurrence of such events, as permitted by the Code and the regulations and
other guidance thereunder (including, without limitation, Section 409A of the
Code, and the regulations and other guidance issued by the Secretary of the
Treasury thereunder).


 


15.           STOCK APPRECIATION RIGHTS.


 

A Stock Appreciation Right may be granted to any Service Provider selected by
the Administrator.  A Stock Appreciation Right may be granted (a) in connection
and simultaneously with the grant of an Option, (b) with respect to a previously
granted Option, or (c) independent of an Option.  The exercise price per share
of Common Stock subject to each Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the per Share Fair Market
Value on the date the Stock Appreciation Right is granted.  The term of each
Stock Appreciation Right shall be no more than ten (10) years from the date of
grant thereof.  A Stock Appreciation Right otherwise shall be subject to such
terms and conditions not inconsistent with the Plan as the Administrator shall
impose and shall be evidenced by an Award Agreement.

 


(A)           COUPLED STOCK APPRECIATION RIGHTS.  A COUPLED STOCK APPRECIATION
RIGHT (“CSAR”) SHALL BE RELATED TO A PARTICULAR OPTION AND SHALL BE EXERCISABLE
ONLY WHEN AND TO THE EXTENT THE RELATED OPTION IS EXERCISABLE.


 


(I)            A CSAR MAY BE GRANTED TO A HOLDER FOR NO MORE THAN THE NUMBER OF
SHARES SUBJECT TO THE SIMULTANEOUSLY OR PREVIOUSLY GRANTED OPTION TO WHICH IT IS
COUPLED.


 


(II)           A CSAR SHALL ENTITLE THE HOLDER (OR OTHER PERSON ENTITLED TO
EXERCISE THE OPTION PURSUANT TO THE PLAN) TO SURRENDER TO THE COMPANY
UNEXERCISED A PORTION OF THE OPTION TO WHICH THE CSAR RELATES (TO THE EXTENT
THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO RECEIVE FROM THE COMPANY IN
EXCHANGE THEREFOR AN AMOUNT DETERMINED BY MULTIPLYING THE DIFFERENCE OBTAINED BY
SUBTRACTING THE OPTION EXERCISE PRICE FROM THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK ON THE DATE OF EXERCISE OF THE CSAR BY THE NUMBER OF SHARES OF
COMMON STOCK WITH RESPECT TO WHICH THE CSAR SHALL HAVE BEEN EXERCISED, SUBJECT
TO ANY LIMITATIONS THE ADMINISTRATOR MAY IMPOSE.


 


(B)           INDEPENDENT STOCK APPRECIATION RIGHTS.  AN INDEPENDENT STOCK
APPRECIATION RIGHT (“ISAR”) SHALL BE UNRELATED TO ANY OPTION AND SHALL HAVE A
TERM SET BY THE ADMINISTRATOR.  AN ISAR SHALL BE EXERCISABLE IN SUCH
INSTALLMENTS AS THE ADMINISTRATOR MAY DETERMINE.  AN ISAR SHALL COVER SUCH
NUMBER OF SHARES OF COMMON STOCK AS THE ADMINISTRATOR MAY DETERMINE.  THE
EXERCISE PRICE PER SHARE OF COMMON STOCK SUBJECT TO EACH ISAR SHALL BE SET BY
THE ADMINISTRATOR; PROVIDED, HOWEVER, THAT, THE ADMINISTRATOR IN ITS SOLE AND
ABSOLUTE DISCRETION MAY PROVIDE THAT THE ISAR MAY BE EXERCISED SUBSEQUENT TO A
TERMINATION OF EMPLOYMENT OR SERVICE, AS APPLICABLE, OR FOLLOWING AN ACQUISITION
OF THE COMPANY, OR BECAUSE OF THE HOLDER’S RETIREMENT, DEATH OR DISABILITY, OR
OTHERWISE.  AN ISAR SHALL ENTITLE THE HOLDER (OR OTHER PERSON ENTITLED TO
EXERCISE THE ISAR PURSUANT TO THE PLAN) TO EXERCISE ALL OR A SPECIFIED PORTION
OF THE ISAR (TO THE EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO
RECEIVE FROM THE COMPANY AN AMOUNT DETERMINED BY MULTIPLYING THE DIFFERENCE
OBTAINED BY SUBTRACTING THE

 

13

--------------------------------------------------------------------------------


 

exercise price per share of the ISAR from the Fair Market Value of a share of
Common Stock on the date of exercise of the ISAR by the number of shares of
Common Stock with respect to which the ISAR shall have been exercised, subject
to any limitations the Administrator may impose.


 


(C)           PAYMENT AND LIMITATIONS ON EXERCISE.


 


(I)            SUBJECT TO SECTION 15(C)(II), PAYMENT OF THE AMOUNTS DETERMINED
UNDER SECTIONS 15(A) AND 15(B) ABOVE SHALL BE IN CASH, IN COMMON STOCK (BASED ON
ITS FAIR MARKET VALUE AS OF THE DATE THE STOCK APPRECIATION RIGHT IS EXERCISED)
OR A COMBINATION OF BOTH, AS DETERMINED BY THE ADMINISTRATOR.


 


(II)           TO THE EXTENT ANY PAYMENT UNDER THIS SECTION 15 IS EFFECTED IN
COMMON STOCK, IT SHALL BE MADE SUBJECT TO SATISFACTION OF ALL PROVISIONS OF
SECTIONS 9 AND 10 ABOVE PERTAINING TO OPTIONS.


 


16.           OTHER AWARDS.


 


(A)           PERFORMANCE SHARE AWARDS.  ANY SERVICE PROVIDER SELECTED BY THE
COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE SHARE AWARDS WHICH MAY BE
DENOMINATED IN A NUMBER OF SHARES OR IN A DOLLAR VALUE OF SHARES AND WHICH MAY
BE LINKED TO ANY ONE OR MORE SPECIFIC PERFORMANCE CRITERIA DETERMINED
APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A SPECIFIED DATE OR DATES OR OVER
ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  IN MAKING SUCH
DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG SUCH OTHER FACTORS AS IT
DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD) THE CONTRIBUTIONS,
RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR HOLDER.


 


(B)           DIVIDEND EQUIVALENTS.  ANY SERVICE PROVIDER SELECTED BY THE
COMMITTEE MAY BE GRANTED DIVIDEND EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON
THE SHARES THAT ARE SUBJECT TO ANY AWARD OTHER THAN AN OPTION OR STOCK
APPRECIATION RIGHT, TO BE CREDITED AS OF DIVIDEND PAYMENT DATES, DURING THE
PERIOD BETWEEN THE DATE THE AWARD IS GRANTED AND THE DATE THE AWARD IS
EXERCISED, VESTS OR EXPIRES, AS DETERMINED BY THE COMMITTEE.  SUCH DIVIDEND
EQUIVALENTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES BY SUCH FORMULA AND
AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE DETERMINED BY THE
COMMITTEE.  FOR THE AVOIDANCE OF DOUBT, DIVIDEND EQUIVALENTS SHALL NOT BE
GRANTED WITH RESPECT TO OPTIONS OR STOCK APPRECIATION RIGHTS.


 


(C)           STOCK PAYMENTS.  ANY SERVICE PROVIDER SELECTED BY THE COMMITTEE
MAY RECEIVE STOCK PAYMENTS IN THE MANNER DETERMINED FROM TIME TO TIME BY THE
COMMITTEE.  THE NUMBER OF SHARES SHALL BE DETERMINED BY THE COMMITTEE AND MAY BE
BASED UPON SPECIFIC PERFORMANCE CRITERIA DETERMINED APPROPRIATE BY THE
COMMITTEE, DETERMINED ON THE DATE SUCH STOCK PAYMENT IS MADE OR ON ANY DATE
THEREAFTER.


 


17.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR ASSET SALE.


 

(a)           In the event that the Administrator determines that other than an
Equity Restructuring any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), reclassification,
reorganization, merger, consolidation, spin-off, combination, repurchase,
liquidation, dissolution, or sale, transfer, exchange or other

 

14

--------------------------------------------------------------------------------


 

disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Administrator’s
sole discretion, affects the Common Stock such that an adjustment is determined
by the Administrator to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended by the Company to be
made available under the Plan or with respect to any Award, then the
Administrator shall, in such manner as it may deem equitable, adjust any or all
of:

 


(I)            THE NUMBER AND KIND OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED OR AWARDED
(INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF THE LIMITATIONS IN SECTION 3 ON
THE MAXIMUM NUMBER AND KIND OF SHARES WHICH MAY BE ISSUED AND ADJUSTMENTS OF THE
MAXIMUM NUMBER OF SHARES THAT MAY BE PURCHASED BY ANY HOLDER IN ANY CALENDAR
YEAR PURSUANT TO SECTION 6(C));


 


(II)           THE NUMBER AND KIND OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS; AND


 


(III)          THE GRANT OR EXERCISE PRICE WITH RESPECT TO ANY AWARD.


 


(B)           IN THE EVENT OF ANY TRANSACTION OR EVENT DESCRIBED IN
SECTION 17(A), THE ADMINISTRATOR, IN ITS SOLE DISCRETION, AND ON SUCH TERMS AND
CONDITIONS AS IT DEEMS APPROPRIATE, AND TO THE EXTENT ALLOWED BY SECTION 409A OF
THE CODE AND ANY APPLICABLE REGULATIONS THEREUNDER, TO THE EXTENT APPLICABLE,
EITHER BY THE TERMS OF THE AWARD OR BY ACTION TAKEN PRIOR TO THE OCCURRENCE OF
SUCH TRANSACTION OR EVENT AND EITHER AUTOMATICALLY OR UPON THE HOLDER’S REQUEST,
IS HEREBY AUTHORIZED TO TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS WHENEVER
THE ADMINISTRATOR DETERMINES THAT SUCH ACTION IS APPROPRIATE IN ORDER TO PREVENT
DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED BY THE
COMPANY TO BE MADE AVAILABLE UNDER THE PLAN OR WITH RESPECT TO ANY AWARD GRANTED
OR ISSUED UNDER THE PLAN OR TO FACILITATE SUCH TRANSACTION OR EVENT:


 


(I)            TO PROVIDE FOR EITHER THE PURCHASE OF ANY SUCH AWARD FOR AN
AMOUNT OF CASH EQUAL TO THE AMOUNT THAT COULD HAVE BEEN OBTAINED UPON THE
EXERCISE OF SUCH AWARD OR REALIZATION OF THE HOLDER’S RIGHTS HAD SUCH AWARD BEEN
CURRENTLY EXERCISABLE OR PAYABLE OR FULLY VESTED OR THE REPLACEMENT OF SUCH
AWARD WITH OTHER RIGHTS OR PROPERTY SELECTED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION;


 


(II)           TO PROVIDE THAT SUCH AWARD SHALL BE EXERCISABLE AS TO ALL SHARES
COVERED THEREBY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THE
PROVISIONS OF SUCH AWARD;


 


(III)          TO PROVIDE THAT SUCH AWARD BE ASSUMED BY THE SUCCESSOR OR
SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, OR SHALL BE SUBSTITUTED
FOR BY SIMILAR OPTIONS, RIGHTS OR AWARDS COVERING THE STOCK OF THE SUCCESSOR OR
SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, WITH APPROPRIATE
ADJUSTMENTS AS TO THE NUMBER AND KIND OF SHARES AND PRICES;

 

15

--------------------------------------------------------------------------------


 


(IV)          TO MAKE ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES OF COMMON
STOCK (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS, AND/OR IN
THE TERMS AND CONDITIONS OF (INCLUDING THE GRANT OR EXERCISE PRICE), AND THE
CRITERIA INCLUDED IN, OUTSTANDING AWARDS OR AWARDS WHICH MAY BE GRANTED IN THE
FUTURE; AND


 


(V)           TO PROVIDE THAT IMMEDIATELY UPON THE CONSUMMATION OF SUCH EVENT,
SUCH AWARD SHALL NOT BE EXERCISABLE AND SHALL TERMINATE; PROVIDED, THAT FOR A
SPECIFIED PERIOD OF TIME PRIOR TO SUCH EVENT, SUCH AWARD SHALL BE EXERCISABLE AS
TO ALL SHARES COVERED THEREBY, AND THE RESTRICTIONS IMPOSED UNDER AN AWARD
AGREEMENT UPON SOME OR ALL SHARES MAY BE TERMINATED AND, IN THE CASE OF
RESTRICTED STOCK, SOME OR ALL SHARES OF SUCH RESTRICTED STOCK MAY CEASE TO BE
SUBJECT TO REPURCHASE, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR
THE PROVISIONS OF SUCH AWARD AGREEMENT.


 


(C)           IN CONNECTION WITH THE OCCURRENCE OF ANY EQUITY RESTRUCTURING, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS 17(A) AND 17(B):


 


(I)            THE NUMBER AND TYPE OF SECURITIES SUBJECT TO EACH OUTSTANDING
AWARD AND THE EXERCISE PRICE OR GRANT PRICE THEREOF, IF APPLICABLE, WILL BE
PROPORTIONATELY ADJUSTED.  THE ADJUSTMENTS PROVIDED UNDER THIS
SECTION 17(C)(I) SHALL BE NONDISCRETIONARY AND SHALL BE FINAL AND BINDING ON THE
AFFECTED HOLDER AND THE COMPANY.


 


(II)           THE ADMINISTRATOR SHALL MAKE SUCH PROPORTIONATE ADJUSTMENTS, IF
ANY, AS THE ADMINISTRATOR IN ITS DISCRETION MAY DEEM APPROPRIATE TO REFLECT SUCH
EQUITY RESTRUCTURING WITH RESPECT TO THE AGGREGATE NUMBER AND KIND OF SHARES
THAT MAY BE ISSUED UNDER THE PLAN (INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF
THE LIMITATIONS IN SECTION 3 AND SECTION 6(C)).


 


(III)          NOTWITHSTANDING ANYTHING IN THIS SECTION 17 TO THE CONTRARY, THIS
SECTION 17(C) SHALL NOT APPLY TO, AND INSTEAD SECTION 17(A) OF THE PLAN SHALL
APPLY TO, ANY AWARD TO WHICH THE APPLICATION OF THIS SECTION 17(C) WOULD
(A) RESULT IN A PENALTY TAX UNDER SECTION 409A OF THE CODE AND THE PROPOSED AND
FINAL REGULATIONS AND GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
THEREUNDER OR (B) CAUSE ANY INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN
“INCENTIVE STOCK OPTION” UNDER SECTION 422 OF THE CODE.


 


(D)           SUBJECT TO SECTION 3, THE ADMINISTRATOR MAY, IN ITS SOLE
DISCRETION, INCLUDE SUCH FURTHER PROVISIONS AND LIMITATIONS IN ANY AWARD
AGREEMENT OR COMMON STOCK CERTIFICATE, AS IT MAY DEEM EQUITABLE AND IN THE BEST
INTERESTS OF THE COMPANY.


 


(E)           IF THE COMPANY UNDERGOES AN ACQUISITION, THEN ANY SURVIVING
CORPORATION OR ENTITY OR ACQUIRING CORPORATION OR ENTITY, OR AFFILIATE OF SUCH
CORPORATION OR ENTITY, MAY ASSUME ANY AWARDS OUTSTANDING UNDER THE PLAN OR MAY
SUBSTITUTE SIMILAR STOCK AWARDS (INCLUDING AN AWARD TO ACQUIRE THE SAME
CONSIDERATION PAID TO THE STOCKHOLDERS IN THE TRANSACTION DESCRIBED IN THIS
SUBSECTION 17(E)) FOR THOSE OUTSTANDING UNDER THE PLAN.  IN THE EVENT ANY
SURVIVING CORPORATION OR ENTITY OR ACQUIRING CORPORATION OR ENTITY IN AN
ACQUISITION, OR AFFILIATE OF SUCH CORPORATION OR ENTITY, DOES NOT ASSUME SUCH
AWARDS OR DOES NOT SUBSTITUTE SIMILAR STOCK AWARDS FOR THOSE OUTSTANDING UNDER
THE PLAN, THEN WITH RESPECT TO (I) AWARDS HELD BY HOLDERS IN THE PLAN WHOSE
STATUS AS A SERVICE PROVIDER HAS NOT TERMINATED PRIOR TO SUCH EVENT, THE VESTING
OF SUCH

 

16

--------------------------------------------------------------------------------


 

Awards (and, if applicable, the time during which such awards may be exercised)
shall be accelerated and made fully exercisable and all restrictions thereon
shall lapse at least ten (10) days prior to the closing of the Acquisition (and
the Awards terminated if not exercised prior to the closing of such
Acquisition), and (ii) any other Awards outstanding under the Plan, such rights
shall be terminated if not exercised prior to the closing of the Acquisition. 
Notwithstanding the assumption or substitution of Options granted to Service
Providers other than Independent Directors pursuant to the foregoing provisions,
any Award granted to Independent Directors pursuant to the Independent Director
Equity Compensation Policy which is outstanding immediately prior to the closing
of the Acquisition shall not be assumed or substituted for, shall be accelerated
and made fully vested and/or exercisable, as applicable, at least ten (10) days
prior to the closing of the Acquisition and shall terminate if not exercised
prior to the closing of such Acquisition.


 


(F)            THE EXISTENCE OF THE PLAN OR ANY AWARD AGREEMENT AND THE AWARDS
GRANTED HEREUNDER SHALL NOT AFFECT OR RESTRICT IN ANY WAY THE RIGHT OR POWER OF
THE COMPANY OR THE STOCKHOLDERS OF THE COMPANY TO MAKE OR AUTHORIZE ANY
ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN THE COMPANY’S
CAPITAL STRUCTURE OR ITS BUSINESS, ANY MERGER OR CONSOLIDATION OF THE COMPANY,
ANY ISSUE OF STOCK OR OF OPTIONS, WARRANTS OR RIGHTS TO PURCHASE STOCK OR OF
BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE STOCKS WHOSE RIGHTS ARE
SUPERIOR TO OR AFFECT THE COMMON STOCK OR THE RIGHTS THEREOF OR WHICH ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK, OR THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF ITS
ASSETS OR BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING, WHETHER OF A
SIMILAR CHARACTER OR OTHERWISE.


 


18.           FULL VALUE AWARD VESTING LIMITATIONS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN TO THE CONTRARY, FULL VALUE AWARDS MADE TO EMPLOYEES OR
CONSULTANTS SHALL BECOME VESTED OVER A PERIOD OF NOT LESS THAN THREE YEARS (OR,
IN THE CASE OF VESTING BASED UPON THE ATTAINMENT OF PERFORMANCE-BASED
OBJECTIVES, OVER A PERIOD OF NOT LESS THAN ONE YEAR) FOLLOWING THE DATE THE
AWARD IS MADE, AND THE VESTING SCHEDULE FOR FULL VALUE AWARDS MAY ONLY BE
AMENDED IN THE EVENT OF A CHANGE IN CONTROL OR AN EMPLOYEE OR CONSULTANT’S
DEATH, DISABILITY OR RETIREMENT; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, FULL VALUE AWARDS THAT RESULT IN THE ISSUANCE OF AN AGGREGATE OF UP
TO 5% OF THE SHARES AVAILABLE PURSUANT TO SECTION 3 MAY BE GRANTED TO, OR
AMENDED WITH RESPECT TO, ANY ONE OR MORE HOLDERS WITHOUT REGARD TO SUCH MINIMUM
VESTING OR AMENDMENT PROVISIONS.


 


19.           TIME OF GRANTING AWARDS.  THE DATE OF GRANT OF AN AWARD SHALL, FOR
ALL PURPOSES, BE THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION
GRANTING SUCH AWARD, OR SUCH OTHER DATE AS IS DETERMINED BY THE ADMINISTRATOR. 
NOTICE OF THE DETERMINATION SHALL BE GIVEN TO EACH SERVICE PROVIDER TO WHOM AN
AWARD IS SO GRANTED WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


20.           AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)           AMENDMENT AND TERMINATION.  THE BOARD MAY AT ANY TIME WHOLLY OR
PARTIALLY AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.  HOWEVER, WITHOUT
APPROVAL OF THE COMPANY’S STOCKHOLDERS GIVEN WITHIN TWELVE (12) MONTHS BEFORE OR
AFTER THE ACTION BY THE BOARD, NO ACTION OF THE BOARD MAY, EXCEPT AS PROVIDED IN
SECTION 17, INCREASE THE LIMITS IMPOSED

 

17

--------------------------------------------------------------------------------


 

in Section 3 on the maximum number of Shares which may be issued under the Plan
or extend the term of the Plan under Section 7.


 


(B)           SAVINGS CLAUSE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
PLAN OR ANY AWARD AGREEMENT RELATING TO AN OUTSTANDING AWARD, IF AND TO THE
EXTENT THE ADMINISTRATOR SHALL DETERMINE THAT THE TERMS OF ANY AWARD MAY RESULT
IN THE FAILURE OF SUCH AWARD TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF
THE CODE, OR ANY APPLICABLE REGULATIONS OR GUIDANCE PROMULGATED BY THE SECRETARY
OF THE TREASURY IN CONNECTION THEREWITH, THE ADMINISTRATOR SHALL HAVE AUTHORITY
TO TAKE SUCH ACTION TO AMEND, MODIFY, CANCEL OR TERMINATE THE PLAN OR ANY AWARD
AS IT DEEMS NECESSARY OR ADVISABLE, INCLUDING WITHOUT LIMITATION:


 


(I)            ANY AMENDMENT OR MODIFICATION OF THE PLAN OR ANY AWARD TO CONFORM
THE PLAN OR SUCH AWARD TO THE REQUIREMENTS OF SECTION 409A OF THE CODE OR ANY
REGULATIONS OR OTHER GUIDANCE THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENT OR MODIFICATION OF THE TERMS OF ANY AWARD REGARDING VESTING, EXERCISE,
OR THE TIMING OR FORM OF PAYMENT).


 


(II)           ANY CANCELLATION OR TERMINATION OF ANY UNVESTED AWARD, OR PORTION
THEREOF, WITHOUT ANY PAYMENT TO THE HOLDER HOLDING SUCH AWARD.


 


(III)          ANY CANCELLATION OR TERMINATION OF ANY VESTED AWARD, OR PORTION
THEREOF, WITH IMMEDIATE PAYMENT TO THE HOLDER HOLDING SUCH AWARD OF THE AMOUNT
OTHERWISE PAYABLE UPON THE IMMEDIATE EXERCISE OF ANY SUCH AWARD, OR VESTED
PORTION THEREOF, BY SUCH HOLDER.


 


(IV)          ANY SUCH AMENDMENT, MODIFICATION, CANCELLATION, OR TERMINATION OF
THE PLAN OR ANY AWARD MAY ADVERSELY AFFECT THE RIGHTS OF A HOLDER WITH RESPECT
TO SUCH AWARD WITHOUT THE HOLDER’S CONSENT.


 


(C)           STOCKHOLDER APPROVAL.  THE BOARD SHALL OBTAIN STOCKHOLDER APPROVAL
OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY WITH
APPLICABLE LAWS.


 


(D)           EFFECT OF AMENDMENT OR TERMINATION.  EXCEPT AS PROVIDED IN
SECTION 17(B), ABOVE, NO AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE
PLAN SHALL IMPAIR THE RIGHTS OF ANY HOLDER, UNLESS MUTUALLY AGREED OTHERWISE
BETWEEN THE HOLDER AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND
SIGNED BY THE HOLDER AND THE COMPANY.  TERMINATION OF THE PLAN SHALL NOT AFFECT
THE ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH
RESPECT TO AWARDS GRANTED OR AWARDED UNDER THE PLAN PRIOR TO THE DATE OF SUCH
TERMINATION.


 


(E)           REPRICING PROHIBITED.  NOTWITHSTANDING ANY PROVISION IN THIS PLAN
TO THE CONTRARY, ABSENT APPROVAL OF THE STOCKHOLDERS OF THE COMPANY NO AWARD MAY
BE AMENDED TO REDUCE THE PER SHARE EXERCISE PRICE OF THE SHARES SUBJECT TO SUCH
AWARD BELOW THE PER SHARE EXERCISE PRICE AS OF THE DATE THE AWARD IS GRANTED. 
IN ADDITION, ABSENT APPROVAL OF THE STOCKHOLDERS OF THE COMPANY NO AWARD MAY BE
GRANTED IN EXCHANGE FOR, OR IN CONNECTION WITH, THE CANCELLATION OR SURRENDER OF
AN AWARD HAVING A HIGHER PER SHARE EXERCISE PRICE.

 

18

--------------------------------------------------------------------------------


 


21.           STOCKHOLDER APPROVAL.  THE PLAN WILL BE SUBMITTED FOR THE APPROVAL
OF THE COMPANY’S STOCKHOLDERS WITHIN TWELVE (12) MONTHS AFTER THE DATE OF THE
BOARD’S ADOPTION OF THE PLAN.  AWARDS MAY BE GRANTED OR AWARDED PRIOR TO SUCH
STOCKHOLDER APPROVAL, PROVIDED THAT AWARDS NOT PREVIOUSLY AUTHORIZED UNDER THE
PLAN SHALL NOT BE EXERCISABLE, SHALL NOT VEST AND THE RESTRICTIONS THEREON SHALL
NOT LAPSE PRIOR TO THE TIME WHEN THE PLAN IS APPROVED BY THE STOCKHOLDERS, AND
PROVIDED FURTHER THAT IF SUCH APPROVAL HAS NOT BEEN OBTAINED AT THE END OF SAID
TWELVE-MONTH PERIOD, ANY AWARD PREVIOUSLY GRANTED OR AWARDED BUT NOT PREVIOUSLY
AUTHORIZED UNDER THE PLAN SHALL THEREUPON BE CANCELED AND BECOME NULL AND VOID.


 


22.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


 


23.           RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


24.           INVESTMENT INTENT.  THE COMPANY MAY REQUIRE A PLAN HOLDER, AS A
CONDITION OF EXERCISING OR ACQUIRING STOCK UNDER ANY AWARD, (I) TO GIVE WRITTEN
ASSURANCES SATISFACTORY TO THE COMPANY AS TO THE HOLDER’S KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AND/OR TO EMPLOY A PURCHASER
REPRESENTATIVE REASONABLY SATISFACTORY TO THE COMPANY WHO IS KNOWLEDGEABLE AND
EXPERIENCED IN FINANCIAL AND BUSINESS MATTERS AND THAT HE OR SHE IS CAPABLE OF
EVALUATING, ALONE OR TOGETHER WITH THE PURCHASER REPRESENTATIVE, THE MERITS AND
RISKS OF EXERCISING RIGHTS UNDER ANY AWARD; AND (II) TO GIVE WRITTEN ASSURANCES
SATISFACTORY TO THE COMPANY STATING THAT THE HOLDER IS ACQUIRING THE STOCK
SUBJECT TO THE AWARD FOR THE HOLDER’S OWN ACCOUNT AND NOT WITH ANY PRESENT
INTENTION OF SELLING OR OTHERWISE DISTRIBUTING THE STOCK.  THE FOREGOING
REQUIREMENTS, AND ANY ASSURANCES GIVEN PURSUANT TO SUCH REQUIREMENTS, SHALL BE
INOPERATIVE IF (A) THE ISSUANCE OF THE SHARES UPON THE EXERCISE OR ACQUISITION
OF STOCK UNDER THE APPLICABLE AWARD HAS BEEN REGISTERED UNDER A THEN CURRENTLY
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) AS TO ANY
PARTICULAR REQUIREMENT, A DETERMINATION IS MADE BY COUNSEL FOR THE COMPANY THAT
SUCH REQUIREMENT NEED NOT BE MET IN THE CIRCUMSTANCES UNDER THE THEN APPLICABLE
SECURITIES LAWS.  THE COMPANY MAY, UPON ADVICE OF COUNSEL TO THE COMPANY, PLACE
LEGENDS ON STOCK CERTIFICATES ISSUED UNDER THE PLAN AS SUCH COUNSEL DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS,
INCLUDING, BUT NOT LIMITED TO, LEGENDS RESTRICTING THE TRANSFER OF THE STOCK.


 


25.           GOVERNING LAW.  THE VALIDITY AND ENFORCEABILITY OF THIS PLAN SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO OTHERWISE GOVERNING PRINCIPLES OF CONFLICTS OF LAW.

 

19

--------------------------------------------------------------------------------